Filed 10/30/14 Pride v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



DAVID C. PRIDE,

         Petitioner,                                                     E061385

v.                                                                       (Super.Ct.No. SCR57051)

THE SUPERIOR COURT OF                                                    OPINION
SAN BERNARDINO COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Annemarie G. Pace,

Judge. Petition granted in part with directions.

         David C. Pride, in pro. per, for Petitioner.

         No appearance for Respondent.

         Michael A. Ramos, District Attorney, and Stephanie H. Zeitlin, Deputy District

Attorney, for Real Party in Interest.


                                                             1
        In this matter we have reviewed the petition and the opposition filed by real party

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171,

178.)

                                        DISCUSSION

        There is no requirement in In re Steele (2004) 32 Cal. 4th 682 (Steele) that a

defendant seeking discovery under Penal Code section 1054.9 prove that he or she has an

actual, physical petition for writ of habeas corpus waiting for the “final touches.” All that

is required is that such a petition be in some state of preparation (Steele, at p. 691; Curl v.

Superior Court (2006) 140 Cal. App. 4th 310.) The petition is not inadequate in this

respect. Although petitioner may not be entitled to all items sought, his request has

sufficient specificity and clarity and Kennedy v. Superior Court (2006) 145 Cal. App. 4th
359 does not apply. Nor do the cases require a defendant to articulate his or her theories

of relief before obtaining the statutory discovery. Finally, we decline to hold that the

absence of a proof of service of the demand letters to trial counsel invalidates petitioner’s

request.

        Hence, we can find no basis for the trial court’s flat denial of the motion for

discovery.




                                               2
                                       DISPOSITION

       Accordingly, the petition for writ of mandate is granted in part. Let a peremptory

writ of mandate issue directing the Superior Court of San Bernardino County to vacate its

order summarily denying the request for discovery, and to reconsider the motion with

respect to each category of items requested. The court may request such further briefing

as it deems appropriate.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 KING
                                                                                             J.
We concur:



McKINSTER
                 Acting P. J.



MILLER
                           J.




                                              3